NOTE: ThiS order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SYSTEMS APPLICATION & TECHNOLOGIES, INC.,
Plaintiff-Appellee, '
V.
UNITED STATES,
Defendant-Appellant,
AND
MADISON RESEARCH CORPORATION,
Defendcmt. §
20 12-5004
Appea1 from the United States Court of Federa1
C1aims in case no. 11-CV-280, Judge Margaret M.
Sweeney.
ON MOTION
ORDER
Upon consideration of the United States’ motion to
withdraw its previously filed nonconfidential version of its
brief and file a replacement for that brief,

SYSTEMS APPLICATION & TECH V US 2
IT ls ORDERED THAT:
The motion is granted The previously filed nonconfi-
dential version of the brief is discarded and United States
may Ele a replacement version of that brief within three
days of the date of this order.
FOR THE COURT
 1 3  /s/ Jan Horbal_v
Date J an Horbaly
Clerk
cc: Craig A. Holman, Esq.
Matthew F. Scar1ato, Esq.
s25
FlLED
U.S. COURT 0F APPEALS FOH
THE FEDERAL ClRCUlT
FfB 13 2012
JAN HORBAl.Y
ClEHK